Title: To Alexander Hamilton from Benjamin Lincoln, 17 November 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Nov. 17th. 1790
Sir,
By the new collection law it is enacted that there shall be an allowance for leakage for two pr cent on the quantity which shall appear by the guage to be contained in any cask of liquor subject to duty by the gallon. A question has arisen whether molasses be a liquor in the meaning of the law; the same practice doth not govern the whole it is important that one system should operate in the different districts. I think therefore if there are no doubts on your own mind respecting the subject a circular letter from you establishing a rule would promote the general interest. Nothing but that or a judgment of the comr. will satisfy the people.
I have the honour of being   sir your Obedt Servt
Hon Secretary of the Treasury of the United States.
